In an action to recover damages for personal injuries sustained by being struck by a sanitation truck negligently operated by an employee of defendant, judgment in favor of plaintiff reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce the verdict to the sum of $37,500, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the amount of the verdict is excessive. Present — Close, P. J., Hagarty, Carswell and Johnston, JJ.; Lewis, J., not voting.